Citation Nr: 0605224	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  94-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1957 through 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In his February 1994 notice of disagreement, the veteran 
addressed service connection for a seizure condition, 
epilepsy, low back pain, and pain around the waist.  These 
matters are referred to the RO for appropriate action.


FINDING OF FACT

The veteran's current diagnosis is dementia of the 
Alzheimer's type, early onset, severe.


CONCLUSION OF LAW

The criteria for service connection for a nervous condition 
are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
nervous condition.  He contends that he has had a nervous 
condition, including an anxiety disorder, since active 
service and that the disability continues today.  

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The first requirement of service connection requires a 
showing of a current medical disorder, in this case a current 
nervous condition.  When the veteran was examined by VA in 
April 2005, the examiner found an Axis I diagnosis of early 
onset of severe dementia of the Alzheimer's type.  This 
satisfies the requirement of a current disability.  

The second requirement of service connection is medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of an injury or disease.  
The service medical records are in the veteran's claims 
folder.  There was no evidence of a nervous disorder on 
preinducation examination in November 1956.  In October 1957, 
the veteran was treated for a "sudden attack of 
unconsciousness."  Medical observation for epilepsy was 
ordered.  There was no diagnosis of a nervous disorder.  His 
discharge examination was negative for a nervous disorder.  
This evidence is against the veteran's claim because it does 
not show manifestations or a diagnosis of a nervous disorder 
in service.  

The record also contains testimony provided by the veteran in 
1970.  He reported that he had been treated for nerves in 
1970.  The first report of post-service treatment is dated in 
May 1973, 16-years after service.  VA psychiatric examination 
shows a diagnosis of chronic anxiety neurosis with 
dissociative features.  The record does not show continued 
treatment for anxiety from service discharge to 1973.  Again, 
this evidence is against the claim because it does not show 
that the veteran had manifestations or a diagnosis of a 
nervous disorder in service.  

In June 1996, Dr. Manuel Cruz Lopez diagnosed epilepsy, 
depression (in remission), sociopathy, high anxiety, and 
paranoia.  The doctor opined that the veteran had suffered a 
"severe state of anxiety which has been precipitated by the 
sudden attacks of epilepsy" since service.  The doctor 
further opined that the veteran's anxiety states are caused 
by episodes of epilepsy.  Service connection is not in effect 
for epilepsy.  This evidence is against the veteran's claim 
because it does not show or speak to manifestations or a 
diagnosis of a nervous disorder in service.  

In April 2005, VA afforded the veteran a mental disorders 
evaluation.  The VA examiner reviewed the claims file, 
examined the veteran and diagnosed dementia of the 
Alzheimer's type, early onset, severe.  No other mental 
disorder was found.  The VA examiner stated that "there is 
no objective medical evidence in the claims folder, the 
clinical history and mental status examination to establish 
that the present dementia of the Alzheimer's type was 
precipitated by an injury, disease or event noted during his 
military service...the veteran's current mental disorder is not 
related or associated to his military service."

As noted above, the record does not show that the veteran 
demonstrated symptoms associated with a diagnosis of a 
nervous disorder or that he had a nervous disorder in 
service.  There is no approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.
Because he does not meet the second requirement of service 
connection, the claim is denied.  

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  In particular, VA must notify the 
veteran of the following:  (1) any information and evidence 
needed to substantiate the claim; (2) which information the 
veteran is expected to provide to VA; (3) which information 
VA will attempt to obtain on the veteran's behalf; and (4) 
the requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  Here, 
the January 1994 rating decision predated the November 9, 
2000 effective date of VA's notice requirement; therefore, no 
notice letter was sent prior to the rating decision.  There 
is no error in the RO's not providing notice prior to the 
initial adjudication decision where such notice was not 
mandated at the time.  Here, notices have since been provided 
that informed the veteran of the basis for the decision, what 
types of evidence would be needed, and how the evidence would 
be secured. 

The October 2002 letter notified the veteran of what the 
evidence must show to establish entitlement to service 
connection for a nervous condition, including the need for 
new and material evidence in this veteran's case.  The letter 
also notified the veteran what VA needed from him and what VA 
would do on his behalf.  Finally, in the October 2002 letter, 
VA asked the veteran to notify VA of any additional evidence 
that VA should obtain.  Thus, the October 2002 letter 
satisfied VA's duty to notify.  

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005). 

The claims folder contains the veteran's service medical 
records, as well as private and VA treatment records.  VA 
afforded the veteran a VA examination and the report is 
contained in the claims folder.  The veteran was given the 
opportunity to appear and testify before a Veteran's Law 
Judge, but chose to go before the RO.  A copy of that hearing 
transcript is also of record.  No additional available 
evidence has been identified.  VA satisfied its duty to 
assist.



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for a nervous condition is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


